Citation Nr: 1511853	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  91-48 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease.

2. Entitlement to a rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease.

3. Entitlement to a compensable rating for allergic rhinitis.

4. Entitlement to a compensable rating for hemorrhoids.

5. Entitlement to an earlier effective date for service connection for hemorrhoids.

6. Entitlement to service connection for a cervical spine condition.

7. Entitlement to an earlier effective date for service connection for left knee disability.

8. Entitlement to service connection for asthma.

9. Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to February 1987.

The appeal in the matter of an increased rating for lumbar spondylosis with degenerative joint disease and right knee plica excision and partial meniscectomy with degenerative joint disease comes to the Board of Veterans' Appeals (Board) from a November 1990 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In April 1992, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal of the remaining matters comes to the Board from a September 2012 decision by the St. Petersburg, Florida RO and December 2013 and December 2014 decisions by the St. Paul, Minnesota RO.

The issues of entitlement to compensable ratings for allergic rhinitis and hemorrhoids; entitlement to earlier effective dates for service connection for hemorrhoids and left knee disability; and entitlement to service connection for a cervical spine condition, asthma, and sleep apnea being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's lumbar spondylosis with degenerative joint disease does not manifest with ankylosis of his lumbar spine, nor involve pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief, nor does it cause incapacitating having a total duration of at least six weeks during the past 12 months.

2. The Veteran's right knee instability due to knee status post orthoscopy with plica resection under Diagnostic Code 5257 was continuously rated at 10 percent disabled for 20 or more years.

3. The Veteran's right knee plica excision and partial meniscectomy with degenerative joint disease does not cause limitation of flexion to 45 degrees or less or limitation of extension to at least 10 degrees or ankylosis of the knee, nor does it cause more than mild recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for lumbar spondylosis with degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2002), Diagnostic Codes 5235-5243 (2014).

2. The criteria for reinstatement of the separate and protected 10 percent rating (but not higher) under Diagnostic Code 5257 for knee status post orthoscopy with plica resection have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, Diagnostic Code 5257 (2014); Murray v. Shinseki, 24 Vet. App. 420 (2011).

3. The criteria for an evaluation in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Back

In April 1992 the Board remanded the Veteran's claim for entitlement to a rating in excess of 10 percent for his lumbar paravertebral fibromyositis, lumbar spondylosis.  In May 1993 the RO issued a rating decision increasing the Veteran's rating to 20 percent under Diagnostic Code 5292-5021, effective December 18, 1989.  In an August 1995 rating decision the RO increased the Veteran's rating to 40 percent, effective December 18, 1989 under the same diagnostic code.

In a September 2012 rating decision, the RO found that the Veteran is not entitled a rating in excess of 40 percent for his lumbar spondylosis under Diagnostic Code 5299-5240.

During the pendency of this appeal, the schedule for rating disabilities of the spine was revised effective on September 23, 2002, and on September 26, 2003.  See 67 Fed. Reg. 54349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see also 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014)). 

The Board will evaluate the Veteran's claims under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Prior to September 26, 2003, a 40 percent rating was warranted for severe limitation of motion of the lumbar spine under Diagnostic Code 5292.  There was no higher evaluation available under Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Other diagnostic codes relating to the spine with higher ratings include Diagnostic Code 5289, 5296 and 5293.  Diagnostic Code 5289 provided a 50 percent rating for unfavorable ankylosis of the lumbar spine.  Diagnostic Code 5296 provided for a 60 percent rating for favorable ankylosis of the entire spine and a 100 percent rating for unfavorable ankylosis of the entire spine.  A 60 percent rating was for application under Diagnostic Code 5293 for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief.  38 C.F.R. § 4.71a (2002).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As relevant to the lumbar spine, under the formula, a 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

The Board must also consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.

For a 60 percent rating for intervertebral disc syndrome under the revised regulations, there must be incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2014).

The Board finds that the evidence does not show that the Veteran has had ankylosis of his lumbar spine or entire thoracolumbar spine during any period pertinent to the appeal.  On VA examination in March 1993 the Veteran was found to have forward flexion in his back to 80 degrees, extension to 0 degrees, lateral flexion to 20 degrees, and rotation to 30 degrees.  On VA examination in March 1995 the Veteran's lumbar spine forward flexion was measured to 72 degrees, extension to 22 degrees, flexion to 30 degrees, left rotation to 40 degrees, and right rotation to 35 degrees.  On VA examination in October 1997 the Veteran demonstrated forward flexion to 65 degrees, extension to 35 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and rotation to 35 degrees with no painful motion.  On VA examination in March 2012, the Veteran's forward flexion was measured to 40 degrees with pain beginning at 10 degrees, extension to 15 degrees with pain beginning at 10 degrees, lateral flexion to 20 degrees, and lateral rotation to 25 degrees with pain beginning at 20 degrees.  He had no additional loss on repetitive use testing.  On VA examination in May 2014, the Veteran's forward flexion was measured to 25 degrees with pain beginning at 20 degrees, extension to 15 degrees with pain beginning at 10 degrees, lateral flexion to 15 degrees with pain beginning at 10 degrees, and lateral rotation to 20 degrees with pain beginning at 15 degrees.  He had no additional loss on repetitive use testing.  He was noted not to have ankylosis.

The evidence also does not support that the Veteran would be entitled to a higher rating under the criterial for intervertebral disc syndrome.  On VA examination in March 1993 the Veteran reported his back condition persists on and off with occasional functional limitation.  His neurologic examination was within normal.  On VA examination in March 1995 the Veteran reported back pain with radiation to the legs and was found to have clinical right L5 radiculopathy.  On VA examination in October 1997 the Veteran reported mild low back pain and said when he has flare-ups of pain he takes pain medication and in a few days the pain subsides.  The examiner found no evidence of muscle spasm.  He did have a positive straight leg raise test.  His ankle jerks were +2.  Thus, the Board finds that the evidence does not suggest that the Veteran had for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief.  Further, the revised regulations require intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  However, at his March 2012 VA examination the Veteran was noted to have at least two weeks but less than four weeks of incapacitating episodes.  The May 2014 VA examiner stated that the Veteran did not have IVDS.  The Veteran did report he stayed in bed during flare-ups.  A review of his medical records does not indicate at least six weeks of bed rest prescribed by a doctor.

Thus, evaluating the Veteran's lumbar spondylosis with degenerative joint disease under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations, the Board finds that a preponderance of the evidence is against a higher rating for any period on appeal.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Right Knee

In an August 1995 rating decision, the RO granted an increased rating for the Veteran's right knee status post orthoscopy with plica resection from noncompensable to 10 percent effective December 18, 1989 under Diagnostic Code 7805-5257 for slight recurrent dislocation or lateral instability. 

In a September 2012 rating decision, the RO granted a 20 percent evaluation for right knee plica excision and partial meniscectomy with degenerative joint disease under Diagnostic Code 5258.  The RO noted the Veteran's right knee condition had previously been rated under Diagnostic Code 7805-5257.  However, the RO stated that a separate evaluation of limitation of flexion of the right knee with painful motion is not warranted because it would amount to pyramiding, which is prohibited under VA regulations.

Addressing first the 10 percent rating assigned under Diagnostic Code 7805-5257, which became effective December 18, 1989, the Board finds that it became a protected rating prior to the September 2012 rating decision.  A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2014); Murray v. Shinseki, 24 Vet. App. 420 (2011) (holding a rating under a specific diagnostic code in effect for 20 years or more is protected and a change to a different diagnostic code is, in essence, a reduction of that disability rating, even if the overall disability level is unchanged).  As such, the Board finds that the rating must be reinstated.

Turning next to the 20 percent rating assigned under Diagnostic Code 5258, the Board finds separate ratings may be permissibly assigned under both Diagnostic Code 5258 and 5257.  VA General Counsel has interpreted that, if a musculoskeletal disability is rated under a specific diagnostic code predicated upon limitation of motion - Diagnostic Code 5258, as applicable here, in that it contemplates limitation of motion in the form of joint "locking" (see Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee)) - assigning a separate rating under another diagnostic code that does not appear to involve limitation of motion (e.g., Diagnostic Code 5257) would not constitute pyramiding.  See VAOPGCPREC 23-97, 9-98.  The converse is also true.  Thus, assigning a rating under both Diagnostic Code 5258 and 5257 does not violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

The 20 percent rating awarded under Diagnostic Code 5258 is the highest rating available under that code.

The Board has considered whether the Veteran is entitled, or whether it would be more beneficial, to rate his right knee disability under any other diagnostic code, but finds that it would not.  Specifically, he is not entitled to ratings under Diagnostic Code 5260 or 5261 as the evidence does not show limitation of motion that meets the criteria.  For a compensable rating under Diagnostic Code 5260 flexion must be limited to 45 degrees or less and for a compensable rating under Diagnostic Code 5261 extension must be limited to at least 10 degrees.  On VA examination in March 1995 the Veteran's right knee flexion was measured to 127 degrees and extension to 0 degrees.  On VA examination in October 1997 the Veteran was found to have full range of motion of his right knee.  At both his March 2012 and December 2013 VA examinations the Veteran's right knee flexion was measured to 110 degrees with objective evidence of painful motion at 95 degrees, with no additional limitation after repetitive use testing in 2012 and an additional 5 degrees of limitation in 2013.  He had no limitation of extension or painful motion on extension.  The evidence also does not suggest anyklosis of the knee or impairment of the tibia and fibula.

The Board has also considered whether the Veteran is entitled to a rating in excess of 10 percent under Diagnostic Code 5257.  Under Diagnostic Code 5257 a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  In March 1995 a VA examination found mild medial lateral instability of the right knee upon stress valgus and varus.  He had no anterior or posterior instability.  On VA examination in October 1997 the Veteran was noted not to have any instability of his right knee.  At his March 2012 VA examination the Veteran had normal joint stability tests.  In December 2013 his anterior and posterior instability tests were normal but he was 1+ on his medial-lateral instability.  At both the March 2012 and December 2013 examinations the examiner found no evidence or history of recurrent patellar subluxation/dislocation.  Thus, the Board finds that the evidence does not suggest that the Veteran has had more than slight recurrent subluxation or lateral instability.  Therefore, a rating in excess of 10 percent is not warranted.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's lumbar spondylosis with degenerative joint disease or right knee plica excision and partial meniscectomy with degenerative joint disease.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected lumbar spondylosis with degenerative joint disease or right knee plica excision and partial meniscectomy with degenerative joint disease that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and loss of range of motion and instability and dislocated semilunar cartilage with locking in his right knee are contemplated in the ratings assigned.  As such, it would not be found that his disabilities meet the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's lumbar spondylosis with degenerative joint disease or right knee plica excision and partial meniscectomy with degenerative joint disease.  In addition, the Board finds the record does not reflect that the Veteran's lumbar spondylosis with degenerative joint disease or right knee plica excision and partial meniscectomy with degenerative joint disease markedly interfere with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In July 2011, prior to readjudicating the matter in a September 2012 rating decision, the RO sent the Veteran a notice letter that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in March 1993, March 1995, October 1997, March 2012, and May 2014.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for lumbar spondylosis with degenerative joint disease is denied.

Restoration of a separate, 10 percent rating for slight recurrent dislocation or lateral instability due to right knee status post orthoscopy with plica resection is granted.

Entitlement to a rating in excess of 20 percent for right knee plica excision and partial meniscectomy with degenerative joint disease is denied.



REMAND

A remand is required as to the issues of entitlement to compensable ratings for allergic rhinitis and hemorrhoids; entitlement to earlier effective dates for service connection for hemorrhoids and left knee disability; and entitlement to service connection for a cervical spine condition, asthma, and sleep apnea.

SOC

With respect to the claim for entitlement to service connection for sleep apnea, the Board finds that remand is required for the AOJ to issue a statement of the case (SOC).

In December 2014, the RO issued a decision that, in part denied service connection for obstructive sleep apnea.  In January 2015, the Veteran filed a notice of disagreement with the denial of service connection for sleep apnea.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Board Hearing

In January 2015, the Veteran filed a separate VA Form 9 for each of the December 2014 SOCs issued by the RO.  One SOC denied compensable ratings for allergic rhinitis and hemorrhoids, an earlier effective date for service connection for hemorrhoids, and service connection for a cervical spine condition.  The other SOC denied service connection for asthma and an earlier effective date for service connection of a left knee disability.  The Veteran requested a Board videoconference hearing on both of his substantive appeals, VA Form 9.  Therefore, on remand the Veteran should be scheduled for his requested Board hearing.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a statement of the case concerning his claim for entitlement to service connection for sleep apnea.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Schedule the Veteran for a videoconference hearing with a member of the Board of Veterans Appeals with respect to his claims for compensable ratings for allergic rhinitis and hemorrhoids, an earlier effective date for service connection for hemorrhoids and left knee disability, and service connection for a cervical spine condition and asthma.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. TENNER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


